14-2325
     Hoo v. Lynch
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A099 072 761
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   2nd day of December, two thousand fifteen.
 5
 6   PRESENT:
 7            RICHARD C. WESLEY,
 8            PETER W. HALL,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   YUT CHIN HOO,
14            Petitioner,
15
16                  v.                                               14-2325
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Theodore N. Cox, New York, New York.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General; Julie M.
27                                       Iversen, Senior Litigation Counsel;
28                                       Imran R. Zaidi, Trial Attorney,
29                                       Office of Immigration Litigation,
30                                       United States Department of Justice,
31                                       Washington, D.C.
1          UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5          Petitioner Yut Chin Hoo, a native and citizen of Malaysia,

6    seeks review of a June 2, 2014, decision of the BIA affirming

7    an August 20, 2013, decision of an Immigration Judge (“IJ”)

8    denying Hoo’s application for asylum, withholding of removal,

9    and relief under the Convention Against Torture (“CAT”).          In

10   re Yut Chin Hoo, No. A099 072 761 (B.I.A. Jun. 2, 2014), aff’g

11   No. A099 072 761 (Immig. Ct. N.Y. City Aug. 20, 2013).    We assume

12   the   parties’   familiarity   with   the   underlying   facts   and

13   procedural history in this case.

14         Under the circumstances of this case, we have reviewed both

15   the IJ’s and the BIA’s opinions “for the sake of completeness.”

16   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir. 2008) (internal

17   quotation marks omitted).      The applicable standards of review

18   are well established.    See Yanqin Weng v. Holder, 562 F.3d 510,

19   513 (2d Cir. 2009).     As Hoo failed to challenge the denial of

20   CAT relief before the BIA and this Court, her CAT claim is

21   waived.   Karaj v. Gonzales, 462 F.3d 113, 119 (2d Cir. 2006);

22   Yueqing Zhang v. Gonzales, 426 F.3d 540, 545 n.7 (2d Cir. 2005).
                                    2
1    Although Hoo challenges the agency’s determination that her

2    asylum application is time barred, we need not consider this

3    claim because the agency also denied asylum and withholding of

4    removal on the merits, and the latter is dispositive.      INS v.

5    Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule courts

6    and agencies are not required to make findings on issues the

7    decision of which is unnecessary to the results they reach.”).

8        Hoo seeks relief based on her conversion to Christianity

9    in the United States and belief that she will be persecuted if

10   she returns to Malaysia because she is a missionary and the

11   Malaysian government prohibits the conversion of Muslims.       In

12   the absence of past persecution, there is no presumption of

13   future persecution.      Hoo argues that she can demonstrate a

14   well-founded fear by showing that Malaysia has a pattern or

15   practice of persecuting those similarly situated to her.        See

16   8 C.F.R. § 1208.13(b)(2)(iii).

17       The BIA has provided that “a ‘pattern or practice’ of

18   persecution   is   one    that   is   ‘systemic,   pervasive,   or

19   organized,’” and we have “deemed that standard ‘a reasonable

20   one’ while at the same time seeking clarification from the BIA

21   as to how the standard might be applied reliably.”      Mufied v.

22   Mukasey, 508 F.3d 88, 92 (2d Cir. 2007) (quoting In re A-M-,
                                   3
1    23 I. & N. Dec. 737 (BIA 2005).   When the agency’s determination

2    that an individual has not established a pattern or practice

3    of persecution is supported by background materials, the agency

4    has provided a “sufficient basis” for its conclusion.        Santoso

5    v. Holder, 580 F.3d 110, 112 (2d Cir. 2009).

6         Hoo primarily relies on the 2011 International Freedom

7    Report for Malaysia in arguing that she can establish a pattern

8    or practice of persecution of Christians who try to convert

9    Muslims.      Specifically,   she     argues   that   this    report

10   establishes that “Malaysian officials and the general populace

11   have demonstrated that they will enforce the laws against

12   apostasy and proselytization.”        In support, she notes that

13   there was a raid on a Christian meeting on suspicion that the

14   Christians were preaching to Muslims, and there was a rally of

15   5,000 Muslims who supported restrictions on the proselytization

16   of Muslims.   However, one raid on a Christian gathering and one

17   Muslim rally do not establish persecution that is “systemic,

18   pervasive, or organized.”     Mufied, 508 F.3d at 93.        And the

19   report does not discuss how Christians are treated if they

20   attempt to convert Muslims.   Thus, the BIA’s determination that

21   Hoo failed to show that there is a “pattern or practice of


                                       4
1    persecution of Christian missionaries in Malaysia” is supported

2    by the record.    Santoso, 580 F.3d at 112.

3        Because Hoo has not met the standard for asylum, she cannot

4    meet the standard for withholding of removal.   See, e.g., Lecaj

5    v. Holder, 616 F.3d 111, 119-20 (2d Cir. 2010).

6        For the foregoing reasons, the petition for review is

7    DENIED.    As we have completed our review, any stay of removal

8    that the Court previously granted in this petition is VACATED,

9    and any pending motion for a stay of removal in this petition

10   is DISMISSED as moot.    Any pending request for oral argument

11   in this petition is DENIED in accordance with Federal Rule of

12   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

13   34.1(b).

14                                 FOR THE COURT:
15                                 Catherine O=Hagan Wolfe, Clerk




                                    5